Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated June 3, 2019. Claims 1- 3 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on June 3, 2019 together with lists of patents and copies of papers. The patents and papers have been considered.

Drawings 

3	The drawings submitted on June 3, 2019 are accepted.
Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

5.	Claim 3 is objected to because of the following informalities: 
In Claim 3 Lie 1-2, “analysis method according to Claim 2” should be “analysis system according to Claim 2”
In Claim 3, Line 2, “the analysis method” should be “the analysis system”

Appropriate corrections are required.

Claim Rejections - 35 USC § 103 - AIA 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (“Can computed crystal energy landscapes help understand pharmaceutical solids?”, April 2016), in view of Stelzer et al. (U.S. Patent Application Publication 2017/0032078), and further in view of in view of Bursavich et al. (U.S. Patent Application Publication 2003/0190670), Bhardwaj, R.M. (“Exploring the Crystal Structure Landscape of Olanzapine“, February 2016) and Ashley et al. (“high throughput screening assay for identifying inhibitors of Rad52“, WO 2017015187 A1). 

8.1	Price et al.  teaches “Can computed crystal energy landscapes help understand pharmaceutical solids?”. Specifically, as per claim 1, Price et al. teaches a drug crystal structure landscape analysis system (Page 1, Abstract, L1-6: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development. We review the recent uses of computed crystal energy landscapes for pharmaceuticals, concentrating on examples where they have been used in collaboration with industrial-style experimental solid form screening. There is a strong complementarity in aiding experiment to find and characterise practically important solid forms and understanding the nature of the solid form landscape; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 12, Para 2, L1-4: All CSP methods that have been successfully applied to pharmaceuticals use a relatively cheap method of evaluating the lattice energy in the initial search,99,102 eliminate duplicate structures and then use more accurate evaluations of the lattice energy. The most accurate methods are used to determine the crystal energy landscape; Page 13, Para 3, L1-3: the computed crystal energy landscape are to predict which structures are going to be practically important polymorphs, suggest experiments to find them, and design suitable processing methods) including a drug crystal structure analysis basic module (Page 1, Abstract, L1-2: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 13, Para 2, L2-4: we should expect to be able to find all the really distinct but thermodynamically indistinguishable structures on a crystal energy landscape as polymorphs), a drug crystal structure landscape analysis module (Page 1, Abstract, L1-6: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development. We review the recent uses of computed crystal energy landscapes for pharmaceuticals, concentrating on examples where they have been used in collaboration with industrial-style experimental solid form screening. There is a strong complementarity in aiding experiment to find and characterise practically important solid forms and understanding the nature of the solid form landscape; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 12, Para 2, L1-4: All CSP methods that have been successfully applied to pharmaceuticals use a relatively cheap method of evaluating the lattice energy in the initial search,99,102 eliminate duplicate structures and then use more accurate evaluations of the lattice energy. The most accurate methods are used to determine the crystal energy landscape; Page 13, Para 3, L1-3: the computed crystal energy landscape are to predict which structures are going to be practically important polymorphs, suggest experiments to find them, and design suitable processing methods), wherein
the drug crystal structure analysis basic module (Page 1, Abstract, L1-2: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 13, Para 2, L2-4: we should expect to be able to find all the really distinct but thermodynamically indistinguishable structures on a crystal energy landscape as polymorphs) includes a crystal 3D View module (Page 5, Para 3, L1-2: The outcome of a CSP study is a set of 3D crystal structures of the molecule(s) and an estimate of their relative stability; Page 3, Para 2, L6-7: packing defining the crystal structure in all three dimensions into a close packed solid), which is used for basic drug crystal structures analysis (Page 1, Abstract, L1-2: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 13, Para 2, L2-4: we should expect to be able to find all the really distinct but thermodynamically indistinguishable structures on a crystal energy landscape as polymorphs) and provides basic support for the drug crystal structure landscape analysis module (Page 1, Abstract, L1-6: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development. We review the recent uses of computed crystal energy landscapes for pharmaceuticals, concentrating on examples where they have been used in collaboration with industrial-style experimental solid form screening. There is a strong complementarity in aiding experiment to find and characterise practically important solid forms and understanding the nature of the solid form landscape; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 12, Para 2, L1-4: All CSP methods that have been successfully applied to pharmaceuticals use a relatively cheap method of evaluating the lattice energy in the initial search,99,102 eliminate duplicate structures and then use more accurate evaluations of the lattice energy. The most accurate methods are used to determine the crystal energy landscape; Page 13, Para 3, L1-3: the computed crystal energy landscape are to predict which structures are going to be practically important polymorphs, suggest experiments to find them, and design suitable processing methods);
the drug crystal structure landscape analysis module includes a computation result landscape display module (Page 1, Abstract, L1-6: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development. We review the recent uses of computed crystal energy landscapes for pharmaceuticals, concentrating on examples where they have been used in collaboration with industrial-style experimental solid form screening. There is a strong complementarity in aiding experiment to find and characterise practically important solid forms and understanding the nature of the solid form landscape; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 12, Para 2, L1-4: All CSP methods that have been successfully applied to pharmaceuticals use a relatively cheap method of evaluating the lattice energy in the initial search,99,102 eliminate duplicate structures and then use more accurate evaluations of the lattice energy. The most accurate methods are used to determine the crystal energy landscape; Page 13, Para 3, L1-3: the computed crystal energy landscape are to predict which structures are going to be practically important polymorphs, suggest experiments to find them, and design suitable processing methods);
calculates free energy data of the drug crystal structures (Page 3, Para 3, L1-4: there were various competitive low energy structures for the monohydrate.41 Fig. 2b shows just the crystal energy landscape of those structures which were sufficiently low in energy to be thermodynamically feasible as polymorphs; Page 12, Para 3, L2-3: The ideal crystal energy landscape for thermodynamically plausible structures would be a landscape of the free energy at ambient temperature and pressure; L9 to Page 13, Para 1, L1: The accurate determination of the crystal free energy landscape at ambient temperature and pressure).

Price et al. does not expressly teach. a cloud computing API connected with a cloud computing structure. Stelzer et al. teaches a cloud computing API connected with a cloud computing structure (Page 17, Para 0305, L1-4: the platforms, systems, methods and computer readable media further comprises a graphical user interface, the graphical user interface provides access to the environmental data. In some embodiments, the application programming interface provides access to the raw sensor data or cleaned data; Page 18, Para 0306, L1-2: the platforms, systems, media, and methods described herein include a digital processing device, or use of the same; L6-10: the digital processing device is optionally connected a computer network. In further embodiments, the digital processing device is optionally connected to the Internet such that it accesses the World Wide Web. In still further embodiments, the digital processing device is optionally connected to a cloud computing infrastructure; L11-12: the digital processing device is optionally connected to a data storage device ; Page 19, Para 0306, L2: cloud computing based storage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price et al. with the teachings of Stelzer et al. that included a cloud computing API connected with a cloud computing structure, because the methods, platforms, systems and media described require big data storage and analysis platforms (Page 20, Para 0321, L11-12). 
Stelzer et al. teaches a structure edit module (Page 2, Para 0023, L8-10: inputting the polynucleotide structural metric for each of the theoretical structural polynucleotide 3-D models into the set of mathematical functions or objects to generate the predicted chemical shift set; Page 4, Para 0067, L1-4: A ‘modified polynucleotide” in some embodiments, can include a polynucleotide containing one or more modified nucleotides. A modified nucleotide can include a nucleotide which comprises an altered base and/or altered sugar and/or altered internucleotide linkage Binding between ligand and target effector molecule can be any form that causes the desired activation or inhibition, and includes ionic bonding, hydrogen bonding, and Van der Waals association), a hydrogen bonding and non-bonding effect module (Page 6, Para 0072, L9-11: Binding between ligand and target effector molecule can be any form that causes the desired activation or inhibition, and includes ionic bonding, hydrogen bonding, and Van der Waals association), and a structure comparison module (Page 14, Para 0251, L16-18: predicted chemical shifts are compared; and (9) the user can select the model that exhibits the best agreement between experimental chemical shifts obtained and predicted chemical shifts; Cross validation statistics is then used to rigorously assess the accuracy of the determined structure. (11) The instrument then outputs one or more structures that satisfies the chemical shifts within prediction/measurement error); the drug crystal structure landscape analysis module includes an experimental structure analysis module (Page 2, Para 0023, L1-7: generating the predicted chemical shift set includes calculating a polynucleotide structural metric comprising atomic coordinates, stacking interactions, magnetic susceptibility, electromagnetic fields, or dihedral angles from one or more experimentally determined polynucleotide 3-D structures; generating a set of mathematical functions or objects that describe relationships between experimental chemical shifts and the polynucleotide structural metric of the experimentally determined 3-D polynucleotide structures using a regression algorithm ).
Stelzer et al. teaches the drug crystal structure landscape analysis module is capable of satisfying an analysis requirement of a large quantity of crystal structures by a landscape analysis mode (Page 16, Para 0264, L25-27: Cross validation statistics is then used to rigorously assess the accuracy of the determined structure. (11) The instrument then outputs one or more structures that satisfies the chemical shifts within prediction/measurement error).
Price et al. and Stelzer et al. do not expressly teach the drug crystal structure landscape analysis module includes a torsional conformation analysis module. Bursavich et al. teaches the drug crystal structure landscape analysis module includes a torsional conformation analysis  module (Page 2, Para 0041, L1-3: the "Advanced Computation" program provides a wide range of tools for conformational analysis, including calculations that enumerate all possible torsional states of a molecule or identify just its low-energy conformations.; Para 0050: Taken together, these programs from Accelrys enable model building of small molecules and biomolecules, graphical model manipulation, energy minimization, graphical trajectory display, and data analysis ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price et al. and Stelzer et al. with the teachings of Bursavich et al. that included the drug crystal structure landscape analysis module includes a torsional conformation analysis module, because the information gained from both co-crystal structures could be immediately utilized in structure-based design processes leading to the available AIDS drugs (Page 3, Para 0103, L1-2); and could solve a very long-felt need in drug discovery: to design improved structures that satisfy the necessary goals of inhibiting the target receptor in vivo by modeling small-molecule, non-peptide inhibitors (Para 0127, L1-3). 

Price et al. teaches presenting drug crystal structure analysis results (Page 1, Abstract, L5-6: to find and characterise practically important solid forms and understanding the nature of the solid form landscape; Page 3, Para 3, L1-4: there were various competitive low energy structures for the monohydrate.41 Fig. 2b shows just the crystal energy landscape of those structures which were sufficiently low in energy to be thermodynamically feasible as polymorphs; Page 3, Para 2, L1-2: output of a polymorph screen is the most stable form at storage and production conditions, and thus the main hope is that a CSP study). Price et al., Stelzer et al. and Bursavich et al. do not expressly teach visually displaying drug crystal structure analysis results. Bhardwaj, R.M. teaches visually displaying drug crystal structure analysis results (Page 21, Fig. 6.18: Diagram showing the similarity relationship between 35 structures of olanzapine with structures identified by the crystal structure numbers). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price et al., Stelzer et al. and Bursavich et al. with the teachings of Bhardwaj, R.M. that included visually displaying drug crystal structure analysis results, because that would show the similarity relationship between structures with structures identified by the crystal structure numbers (Page 21, A). 
Stelzer et al. teaches the cloud computing API is used as a channel for the landscape analysis system to access to cloud computing resources (Page 17, Para 0305, L9 to Page 18, Para 0305, L2: display a graphical user interface provides access to one or more of the environmental data, the raw sensor data or the cleaned data, the pre-analytic data, the analytic data, and/or the environmental data report; Page 19, Para 0313, L11-12: the digital processing device is optionally connected to a data storage device); cloud computing to provide external computing support for the drug crystal structure landscape analysis module (Page 17, Para 0305, L1-4: the platforms, systems, methods and computer readable media further comprises a graphical user interface, the graphical user interface provides access to the environmental data. In some embodiments, the application programming interface provides access to the raw sensor data or cleaned data; Page 18, Para 0306, L1-2: the platforms, systems, media, and methods described herein include a digital processing device, or use of the same; L6-10: the digital processing device is optionally connected a computer network. In further embodiments, the digital processing device is optionally connected to the Internet such that it accesses the World Wide Web. In still further embodiments, the digital processing device is optionally connected to a cloud computing infrastructure; L11-12: the digital processing device is optionally connected to a data storage device ; Page 19, Para 0306, L2: cloud computing based storage).
Price et al., Stelzer et al., Bursavich et al. and Bhardwaj, R.M. do not expressly teach calculating energy ranking of the drug crystal structures. Ashley et al. teaches calculating energy ranking of the drug crystal structures (Page 4, Para 0020, L5-8: Top ranking poses (those with the lowest energy scores from the London dG scoring function) were subjected to a refining docking step involving force field-based energy minimization. From these complexes, predicted binding free energies were  ; L9-10: classical docking and score ranking. ROC curves were then generated and analyzed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price et al., Stelzer et al., Bursavich et al. and Bhardwaj, R.M. with the teachings of Ashley et al. that included calculating energy ranking of the drug crystal structures, because that would provide  methods, compositions, kits, and systems for identifying small-molecule drugs for treating cancer in a subject (Page 1, Para 0003, L1-2). 

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (“Can computed crystal energy landscapes help understand pharmaceutical solids?”, April 2016), in view of Stelzer et al. (U.S. Patent Application Publication 2017/0032078), in view of Bursavich et al. (U.S. Patent Application Publication 2003/0190670), Bhardwaj, R.M. (“Exploring the Crystal Structure Landscape of Olanzapine“, February 2016) and Ashley et al. (“high throughput screening assay for identifying inhibitors of Rad52“, WO 2017015187 A1), and further in view of Putnam et al. (Chinese Patent CN 102159230 A). 

9.1	As per claim 2, Price et al., Stelzer et al., Bursavich et al. and Bhardwaj, R.M. and Ashley et al. teach the system of claim 2. Price et al. teaches calling, by the drug crystal structure landscape analysis system (Page 1, Abstract, L1-6: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development. We review the recent uses of computed crystal energy landscapes for pharmaceuticals, concentrating on examples where they have been used in collaboration with industrial-style experimental solid form screening. There is a strong complementarity in aiding experiment to find and characterise practically important solid forms and understanding the nature of the solid form landscape; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 12, Para 2, L1-4: All CSP methods that have been successfully applied to pharmaceuticals use a relatively cheap method of evaluating the lattice energy in the initial search,99,102 eliminate duplicate structures and then use more accurate evaluations of the lattice energy. The most accurate methods are used to determine the crystal energy landscape; Page 13, Para 3, L1-3: the computed crystal energy landscape are to predict which structures are going to be practically important polymorphs, suggest experiments to find them, and design suitable processing methods), to calculate energy of input crystals through an algorithm deployed (Page 3, Para 3, L1-3: there were various competitive low energy structures for the monohydrate.41 Fig. 2b shows just the crystal energy landscape of those structures which were sufficiently low in energy to be thermodynamically feasible as polymorphs; Page 2, Para 3, L12-14: those developing crystal structure prediction algorithms can predict crystal structures from the chemical diagram 4. Stelzer et al. teaches a cloud computing interface to calculate energy of input crystals through an algorithm deployed in a cloud in advance (Page 17, Para 0305, L1-4: the platforms, systems, methods and computer readable media further comprises a graphical user interface, the graphical user interface provides access to the environmental data. In some embodiments, the application programming interface provides access to the raw sensor data or cleaned data; Page 18, Para 0306, L1-2: the platforms, systems, media, and methods described herein include a digital processing device, or use of the same; L6-10: the digital processing device is optionally connected a computer network. In further embodiments, the digital processing device is optionally connected to the Internet such that it accesses the World Wide Web. In still further embodiments, the digital processing device is optionally connected to a cloud computing infrastructure; L11-12: the digital processing device is optionally connected to a data storage device ; Page 19, Para 0306, L2: cloud computing based storage)
Bhardwaj, R.M. teaches generating an energy-density space group landscape array diagram of the crystals according to the computation results returned (Page 9, Fig. 6.5: 

    PNG
    media_image1.png
    335
    602
    media_image1.png
    Greyscale

 Page 9, Para 2, L1-5: Approximately a million crystal structures in each conformational region were generated using CrystalPredictor in the space groups P1, P-1, P21, P21/c, P21212, P212121, Pna21, Pca21, Pbca, C2/c, Cc and C2, the 12 most common space groups (observed for molecules of this size. This includes chiral as well as centrosymmetric space groups).
Price et al. teaches selectively carrying out analysis as needed (Page 1, Abstract, L1-6: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development. We review the recent uses of computed crystal energy landscapes for pharmaceuticals, concentrating on examples where they have been used in collaboration with industrial-style experimental solid form screening. There is a strong complementarity in aiding experiment to find and characterise practically important solid forms and understanding the nature of the solid form landscape; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 12, Para 2, L1-4: All CSP methods that have been successfully applied to pharmaceuticals use a relatively cheap method of evaluating the lattice energy in the initial search,99,102 eliminate duplicate structures and then use more accurate evaluations of the lattice energy. The most accurate methods are used to determine the crystal energy landscape; Page 13, Para 3, L1-3: the computed crystal energy landscape are to predict which structures are going to be practically important polymorphs, suggest experiments to find them, and design suitable processing methods; Page 1, Abstract, L1-2: Computational crystal structure prediction (CSP) methods can now be applied to the smaller pharmaceutical molecules currently in drug development; Page 10, Para 3, L15-16: CSP studies generate a large number of structures on the crystal energy landscape; Page 13, Para 2, L2-4: we should expect to be able to find all the really distinct but thermodynamically indistinguishable structures on a crystal energy landscape as polymorphs). 

Price et al., Stelzer et al., Bursavich et al., Bhardwaj, R.M. and Ashley et al. do not expressly teach analyzing result reports, and summarizing the result reports as a final report; and conve1iing the final report into a text document. Putnam et al. teaches analyzing result reports, and summarizing the result reports as a final report; and conve1iing the final report into a text document (Page 1, Para 0001, L1-2: one non-naturally encoded amino acid modified granulocyte colony stimulating factor; Para 0003, L1-2: the mastitis is defined as inflammation of the mammary gland. The disease can affect any animals, such as cows, sheep and goats; Page 2, Para 0011, L7-8: a document report, sub clinical type mastitis conditions directly associated with the nipple; Page 3, Para 0031, L9-10: by means of biological analysis and quantity thermal analysis measurement to evaluate the two types of hG-CSF shows thermal stability; Page 4, Para 0173, L1-3:  The term " used in the text by treating half of regulation refers to treating effective quantity of bG-CSF half-life with respect to which there is a positive or negative change in modified form; Page 5, Para 0770, L1: More specific examples displayed in context, under the condition of PEG diamine; Para 0894, L5-6: an immunoglobulin light chain or heavy chain constant region is described in the following document). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price et al., Stelzer et al., Bursavich et al., Bhardwaj, R.M. and Ashley et al. with the teachings of Putnam et al. that included analyzing result reports, and summarizing the result reports as a final report; and conve1iing the final report into a text document, because would allow when bovine serum antibody was analyzed 4 times increase of serum and the isolated microorganism respiratory tract and its secretion, could distinguish the multiple pathogens (Page 3, Para 0017, L1-3). 

10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (“Can computed crystal energy landscapes help understand pharmaceutical solids?”, April 2016), in view of Stelzer et al. (U.S. Patent Application Publication 2017/0032078), in view of Bursavich et al. (U.S. Patent Application Publication 2003/0190670), Bhardwaj, R.M. (“Exploring the Crystal Structure Landscape of Olanzapine“, February 2016), Ashley et al. (“high throughput screening assay for identifying inhibitors of Rad52“, WO 2017015187 A1), and Putnam et al. (Chinese Patent CN 102159230 A), and further in view of Wei et al. (Chinese Patent CN 102770447 A) and Blundel et al. (“Quantification of free ligand conformational preferences by NMR and their relationship to the bioactive conformation“, September 2013).

10.1	Asper claim 3, Price et al., Stelzer et al., Bursavich et al. and Bhardwaj, R.M. and Ashley et al. teach the system of claim 2. Price et al. teaches to figure out similar crystals (Page 11, Para 1, L2-4: The observed crystal structure was unusual and totally different from the tetrazole layer expected from an analysis of similar crystal structures); molecules in the crystals (Page 12, Para 2, L5-7: The most successful methods make extensive use of electronic structure calculations, either on the molecule or on the crystal structures; Page 9, Para 2, L21-22: the enantiopure crystal structure can include a variable proportion of molecules). 
Price et al. teaches (5) stability analysis of the crystals at different temperatures (Page 3, Para 4, L1-3: there were various competitive low energy structures for the monohydrate.41; Fig. 2b shows just the crystal energy landscape of those structures which were sufficiently low in energy to be thermodynamically feasible as polymorphs; Page 5, Para 3, L1-2: The outcome of a CSP study is a set of 3D crystal structures of the molecule(s) and an estimate of their relative stability; Page 11, Para 2, L5-6: the accuracy of the energy calculations, particularly at relevant processing and storage temperatures; Page 12, Para 2, L4-5: the set of structures that are sufficiently thermodynamically stable that they may be experimentally accessible),
wherein a relation between free energy of the crystals and a temperature is calculated (Page 12, Para 3, L2-3: The ideal crystal energy landscape for thermodynamically plausible structures would be a landscape of the free energy at ambient temperature; L9 to Page 13, Para 1, L1: The accurate determination of the crystal free energy landscape at ambient temperature and pressure); variations of the free energy of the crystals with temperature are returned (Page 12, Para 3, L2-3: The ideal crystal energy landscape for thermodynamically plausible structures would be a landscape of the free energy at ambient temperature; L9 to Page 13, Para 1, L1: The accurate determination of the crystal free energy landscape at ambient temperature and pressure); and a result report of the stability analysis of the crystals at the different temperatures is output (Page 3, Para 4, L1-3: there were various competitive low energy structures for the monohydrate.41; Fig. 2b shows just the crystal energy landscape of those structures which were sufficiently low in energy to be thermodynamically feasible as polymorphs; Page 5, Para 3, L1-2: The outcome of a CSP study is a set of 3D crystal structures of the molecule(s) and an estimate of their relative stability; Page 11, Para 2, L5-6: the accuracy of the energy calculations, particularly at relevant processing and storage temperatures; Page 12, Para 2, L4-5: the set of structures that are sufficiently thermodynamically stable that they may be experimentally accessible) and displayed as a variation curve of the free energy of the crystals with temperature (Page 12, Para 3, L2-3: The ideal crystal energy landscape for thermodynamically plausible structures would be a landscape of the free energy at ambient temperature; L9 to Page 13, Para 1, L1: The accurate determination of the crystal free energy landscape at ambient temperature and pressure).
Bhardwaj, R.M. teaches (1) similarity analysis of space groups and structures of the crystals (Page 9, Fig. 6.5: 

    PNG
    media_image1.png
    335
    602
    media_image1.png
    Greyscale
Page 9, Para 2, L1-5: Approximately a million crystal structures in each conformational region were generated using CrystalPredictor in the space groups P1, P-1, P21, P21/c, P21212, P212121, Pna21, Pca21, Pbca, C2/c, Cc and C2, the 12 most common space groups (observed for molecules of this size. This includes chiral as well as centrosymmetric space groups; Page 42, Para 3, L4-9: the similarities observed from comparison with the powder data and the small energy and structural difference from form II, suggest that form III is based on an alternative packing of the layers in form II (Fig. 6.35). This type of structural similarity implies that it would be challenging to find conditions to nucleate them separately, which is supported by current and previous experimental results. Indeed the small energy difference between the two ways of stacking the layers of); and crystals belonging to a same category, from output crystals (Page 45, Para 2, L3-5: An extensive experimental search for solid forms of OZPN identified 60 distinct solid forms including three non-solvated polymorphs (thermodynamically stable form I and metastable forms II and III); Page 11, Para 1, L1-8: Form I was most frequently observed under all conditions and the only non-solvated form which could be obtained directly from solution recrystallisation as a pure phase. Form II single crystals were obtained through vapour phase via sublimation of OZPN and XRPD analysis of the experimental samples revealed a mixture of form II and III. No suitable single crystals of form III were obtained. Form II, in presence of small amount of form III, was also obtained by neat grinding of form I in a Retsch mixer mill MM400. Form III was also observed, albeit as a mixture with form II, from desolvation of Dichloromethane (DCM), ethanol and 2,2,2-trifluoroethanol solvates, and the 1-butanol solvate hydrate; Para 2, L1-8: An overlay of the XRPD data for form I, II (simulated from RT single crystal structure) and a mixed phase sample of III and II (obtained by desolvation of the DCM solvate) in which form II is a minor component is shown in Fig. 6.7. All three polymorphs can be readily distinguished by the low-angle reflection positions in their XRPD patterns, however detailed comparison of forms II and III is complicated by the lack of a pure form III sample. Since the low angle peak at 10.84° 2θ appears in XRPD data previously reported (Polla et al. 2005; Tiwari et al. 2007) for form II, Fig. 6.7 suggests that the samples used were actually mixtures of form II and III ); then output a result report of the similarity analysis of the spaces groups and the structures of the crystals (Page 42, Para 3, L4-9: the similarities observed from comparison with the powder data and the small energy and structural difference from form II, suggest that form III is based on an alternative packing of the layers in form II (Fig. 6.35). This type of structural similarity implies that it would be challenging to find conditions to nucleate them separately, which is supported by current and previous experimental results. Indeed the small energy difference between the two ways of stacking the layers of)
Stelzer et al. teaches (2) analysis of the hydrogen bonding and non-bonding effects of the crystals , wherein bonding types of the hydrogen bonding or the non-bonding effects of the crystals are analyzed to figure out the crystal structures having similar hydrogen bonding or non-bonding effects, from the output crystals (Page 6, Para 0072, L9-11: Binding between ligand and target effector molecule can be any form that causes the desired activation or inhibition, and includes ionic bonding, hydrogen bonding, and Van der Waals association); and output a result report of the analysis of the hydrogen bonding and the non-bonding effects of the crystals (Page 8, Para 0104, L11-12: knowledge is derived from binding and/or biochemical experiments. In various embodiments binding experiments comprise NMR experiments, x-ray crystallography experiments).
Stelzer et al. teaches (3) comparative analysis (Page 14, Para 0251, L16-18: predicted chemical shifts are compared; and (9) the user can select the model that exhibits the best agreement between experimental chemical shifts obtained and predicted chemical shifts; Cross validation statistics is then used to rigorously assess the accuracy of the determined structure. (11) The instrument then outputs one or more structures that satisfies the chemical shifts within prediction/measurement error) of experimental structures of the crystals (Page 2, Para 0023, L1-7: generating the predicted chemical shift set includes calculating a polynucleotide structural metric comprising atomic coordinates, stacking interactions, magnetic susceptibility, electromagnetic fields, or dihedral angles from one or more experimentally determined polynucleotide 3-D structures; generating a set of mathematical functions or objects that describe relationships between experimental chemical shifts and the polynucleotide structural metric of the experimentally determined 3-D polynucleotide structures using a regression algorithm), wherein output the crystal structures are compared (Page 14, Para 0251, L16-18: predicted chemical shifts are compared; and (9) the user can select the model that exhibits the best agreement between experimental chemical shifts obtained and predicted chemical shifts; Cross validation statistics is then used to rigorously assess the accuracy of the determined structure. (11) The instrument then outputs one or more structures that satisfies the chemical shifts within prediction/measurement error) with the experimental structures (Page 2, Para 0023, L1-7: generating the predicted chemical shift set includes calculating a polynucleotide structural metric comprising atomic coordinates, stacking interactions, magnetic susceptibility, electromagnetic fields, or dihedral angles from one or more experimentally determined polynucleotide 3-D structures; generating a set of mathematical functions or objects that describe relationships between experimental chemical shifts and the polynucleotide structural metric of the experimentally determined 3-D polynucleotide structures using a regression algorithm) to figure out the crystal structures which arc most similar to the experimental structures (Page 14, Para 0251, L16-18: predicted chemical shifts are compared; and (9) the user can select the model that exhibits the best agreement between experimental chemical shifts obtained and predicted chemical shifts; Cross validation statistics is then used to rigorously assess the accuracy of the determined structure. (11) The instrument then outputs one or more structures that satisfies the chemical shifts within prediction/measurement error), XRD spectrums of the crystal structures (Page 8, Para 0104, L13: x-Ray crystallography experiments), and the experimental structures are compared to verify a validity of prediction results, and output a result report of the comparative analysis of the experimental structures of the crystals (Page 14, Para 0251, L16-18: predicted chemical shifts are compared; and (9) the user can select the model that exhibits the best agreement between experimental chemical shifts obtained and predicted chemical shifts; Cross validation statistics is then used to rigorously assess the accuracy of the determined structure. (11) The instrument then outputs one or more structures that satisfies the chemical shifts within prediction/measurement error).
Stelzer et al. teaches the cloud computing interface is called to use the cloud computing resources, and after the crystals and computing parameters are input (Page 17, Para 0305, L1-4: the platforms, systems, methods and computer readable media further comprises a graphical user interface, the graphical user interface provides access to the environmental data. In some embodiments, the application programming interface provides access to the raw sensor data or cleaned data; Page 18, Para 0306, L1-2: the platforms, systems, media, and methods described herein include a digital processing device, or use of the same; L6-10: the digital processing device is optionally connected a computer network. In further embodiments, the digital processing device is optionally connected to the Internet such that it accesses the World Wide Web. In still further embodiments, the digital processing device is optionally connected to a cloud computing infrastructure; L11-12: the digital processing device is optionally connected to a data storage device ; Page 19, Para 0306, L2: cloud computing based storageorsional).
Bursavich et al. teaches (4) torsional conformation analysis of molecules in the crystals (Page 2, Para 0041, L1-3: the "Advanced Computation" program provides a wide range of tools for conformational analysis, including calculations that enumerate all possible torsional states of a molecule or identify just its low-energy conformations.; Para 0050: Taken together, these programs from Accelrys enable model building of small molecules and biomolecules, graphical model manipulation, energy minimization, graphical trajectory display, and data analysis); and then output a result report of the torsional conformation analysis of molecules in the crystals (Page 2, Para 0041, L1-3: the "Advanced Computation" program provides a wide range of tools for conformational analysis, including calculations that enumerate all possible torsional states of a molecule or identify just its low-energy conformations.; Para 0050: Taken together, these programs from Accelrys enable model building of small molecules and biomolecules, graphical model manipulation, energy minimization, graphical trajectory display, and data analysis).
Price et al., Stelzer et al., Bursavich et al., Bhardwaj, R.M. and Ashley et al. do not expressly teach the crystals is compared with positions of molecules in cells Wei et al. teaches the crystals is compared with positions of molecules in cells (Page 1, Para 3, L4 to Page 2, Para 1, L3: the single cell parameter of the crystal is： .sub.a=b=77.92 angstrom, c=125.935 angstrom, α=β=90 °, γ=120 °, the changeability of all unit cells parameter is no more than 5%.In certain embodiments, the crystal includes 2 molecules in an asymmetry unit; Page 4, Para 3, L5-6:  the calculating analysis of rotation function and translation function, position and orientation of the presumption rSIFN-co molecules in structure cell.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price et al., Stelzer et al., Bursavich et al., Bhardwaj, R.M. and Ashley et al. with the teachings of Wei et al. that included the crystals being compared with positions of molecules in cells, because would allow to identify the measure space groups (Page 4, Para 2, L6-7). 
Price et al., Stelzer et al., Bursavich et al., Bhardwaj, R.M., Ashley et al. and Wei et al. do not expressly teach wherein torsional angles of the molecules are scanned, and a probability of occurrence of conformations under different torsional angles is analyzed to obtain preferential conformations of the molecules. Blundel et al. teaches torsional angles of the molecules are scanned, and a probability of occurrence of conformations under different torsional angles is analyzed to obtain preferential conformations of the molecules (Page 5, Para 2, L4-9: Ensembles for streptomycin were constructed by keeping all bonds and angles fixed and rotating bonds according to a specific algorithm. Each rotatable bond was assigned a set of conformer modes, or in statistical thermodynamic terms, macrostates (Σ); each macrostate comprising a mean torsional angle (μ), a spread (σ) and a probability (π). The number of macrostates associated with a bond could be varied to allow it to adopt several principal conformations, i.e., uni-modal, bimodal or tri-modal; Page 7, Para 5, L1-2: Torsional profiles were constructed for streptomycin by scanning the two ϕ/ψ-angle pairs at intervals of 10° in a grid-like fashion; Page 1, Para 2, L1-4: Small molecules with high affinity for their targets bind using a particular 3D-shape and interaction network. This 3D-interaction map, or pharmacophore, can be used as a blueprint to enable the efficient optimization and design of molecules during the drug discovery process). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Price et al., Stelzer et al., Bursavich et al., Bhardwaj, R.M., Ashley et al. and Wei et al.  with the teachings of Blundel et al. that included, because would describe and apply a NMR methodology to the aminoglycoside streptomycin that could accurately quantify accessible 3D-space and rank the occupancy of observed conformers to a resolution that would enable medicinal chemistry understanding and design (Page 1, Abstract, L5-7). 

Art considered


11.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a drug crystal structure landscape analysis system. 
1.	Houghton et al., “System and Method For Selecting A Compound Reducing The Risk Of Cardiac Toxicity”, Chinese Patent CN 106133734 A, November 2016.
2.	Dubey, Ritesh et al.., “Crystal landscape in the orcinol:4,4′-bipyridine system: synthon modularity, polymorphism and transferability of multipole charge density parameters”, October 2013.
3.	Johansson, B., “Synchronized water production method”, Chinese Patent CN 101928045 A, December 2010.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	May 24, 2022